                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARREN EADES,                                 :
    Plaintiff                                 :            No. 1:19-cv-512
                                              :
             v.                               :            (Judge Kane)
                                              :
JOHN WETZEL, et al.,                          :
     Defendants                               :


                                        ORDER

      AND NOW, on this 16th day of August 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. The Clerk of Court is directed to amend the caption of this matter to reflect that the
         correct spelling of Defendants Dribelbris and Jadlocks’ last names is Dreibelbis and
         Jadlocki, respectively;

      2. Defendants’ motion to dismiss (Doc. No. 14) is DENIED WITHOUT
         PREJUDICE; and

      3. Defendants may file, within thirty (30) days of the date of this Order, a renewed
         motion to dismiss addressing whether Plaintiff has stated plausible claims for relief
         under 42 U.S.C. § 1983 and the FCRA. If Defendants chose not to file a renewed
         motion to dismiss, they must file their answer to Plaintiff’s complaint (Doc. No. 1)
         within thirty (30) days of the date of this Order.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
